                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

AMENA WILLIAMS                                                                       PLAINTIFF

v.                                    Cause No. 4:19-cv-04027

THE LINKS AT TEXARKANA, et al                                                   DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff's Motion for Leave to Proceed In Forma Pauperis and Motion

for Service. ECF No. 2. The Court has reviewed the IFP application and finds it should be

GRANTED.

       The Court also GRANTS Plaintiff's Motion for Service.

       This Court directs the U.S. Marshal to serve a copy of the Complaint filed on March 8, 2019

(ECF No. 1) and a copy of this order on Defendants by serving Defendants at the follow addresses:

       The Links at Texarkana
       333 Links Drive
       Texarkana, AR 71854

       The Links at Texarkana, LP
       333 Links Drive
       Texarkana, AR 71854

       Lindsey Management Company
       1200 East Joyce Boulevard
       Fayetteville, AR 72703

without prepayment of fees and costs or security thereof. Defendant is ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and a USM 285.

       IT IS SO ORDERED this 8th day of March 2019.

                                                            /s/Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U.S. MAGISTRATE JUDGE
